                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARIO TORRES,                                      Case No. 16-cv-06607-SI
                                   8                    Plaintiff,
                                                                                            ORDER
                                   9              v.
                                                                                            Re: Dkt. Nos. 72, 73, 74, 78
                                  10     MIKE HANSEN, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          This is a pro se prisoner’s civil rights action in which plaintiff alleges claims arising out of

                                  14   his July 4, 2012 arrest by two Concord police officers. Defendants – the two Concord police officers

                                  15   and the Concord Police Department – filed a motion for summary judgment against plaintiff on

                                  16   March 8, 2019. This matter is now before the court for consideration of several miscellaneous

                                  17   matters.

                                  18          First, several of plaintiff’s filings have expressed concern about things that are happening in

                                  19   his life that are not within the scope of this action. For example, his motion for appointment of

                                  20   counsel complains about the circumstances of his January 17, 2019 arrest for a parole violation and

                                  21   has an attachment complaining about the mistreatment of his daughter in 2018. See Docket No. 72

                                  22   at 2-3; Docket No. 72-1 at 10. Plaintiff is reminded that the current action concerns only his arrest

                                  23   on July 4, 2012; problems in his life other than his July 4, 2012 arrest should not be further

                                  24   mentioned in this case. If plaintiff wants to complain about something other than his July 4, 2012

                                  25   arrest, he may file a new action to do so.

                                  26          Second, defendants set their motion for summary judgment for a hearing date, and the clerk

                                  27   later took the matter off calendar. This means that the motion is still pending but will not have an

                                  28   oral hearing. In pro se prisoner cases, motions are not scheduled for hearings and instead are decided
                                   1   on the papers presented by the parties. This is done to avoid the scheduling difficulties and expense

                                   2   involved in transporting a prisoner to the courthouse unless necessary for a trial or when the court

                                   3   on its own motion deems it appropriate.

                                   4          Third, plaintiff has moved for appointment of counsel to represent him in his action. Docket

                                   5   No. 72. This is his sixth motion for appointment of counsel. See Docket Nos. 2, 10, 16, 27, 49, 72.

                                   6   A district court has the discretion under 28 U.S.C. §1915(e)(1) to designate counsel to represent an

                                   7   indigent civil litigant in exceptional circumstances. See Wilborn v. Escalderon, 789 F.2d 1328,

                                   8   1331 (9th Cir. 1986). This requires an evaluation of both the likelihood of success on the merits

                                   9   and the ability of the plaintiff to articulate his claims pro se in light of the complexity of the legal

                                  10   issues involved. See id. Neither of these factors is dispositive and both must be viewed together

                                  11   before deciding on a request for counsel under § 1915(e)(1). Here, exceptional circumstances

                                  12   requiring the appointment of counsel are not evident. On the allegations of the third amended
Northern District of California
 United States District Court




                                  13   complaint, the likelihood of success on the merits looks rather low and plaintiff has not shown a

                                  14   difficulty articulating his claims. Additionally, the case appears rather straightforward. The motion

                                  15   for appointment of counsel is DENIED. Docket No. 72. Plaintiff may not file any more motions or

                                  16   requests for appointment of counsel in this action.

                                  17          Fourth, Plaintiff has moved for an extension of time to file his opposition to the motion for

                                  18   summary judgment. Docket Nos. 73, 78. Plaintiff’s motion is GRANTED. Plaintiff must file and

                                  19   serve his opposition to the motion for summary judgment no later than May 31, 2019. No further

                                  20   extensions of this deadline should be expected.1 Defendants must file and serve their reply, if any,

                                  21   no later than June 14, 2019.

                                  22

                                  23

                                  24

                                  25          1
                                                 The court is concerned about the age of this case. During the course of this action, plaintiff
                                  26   has ten times requested extensions or stays in the proceedings. See Docket Nos. 13, 24, 29, 37, 54,
                                       60, 63, 64, 73, 78. Although the court grants the requested extension of the deadline to file the
                                  27   opposition to the motion for summary judgment, the court’s patience with plaintiff’s repeated efforts
                                       to delay resolution of this case has reached an end. This action will not be further delayed.
                                  28
                                                                                          2
                                   1          Fifth, Plaintiff filed a motion for a “federal court order” to order jail officials to acknowledge

                                   2   plaintiff’s pro per status “and an attorney to be provided at county expense each and every time

                                   3   plaintiff is incarcerated in county jail.” Docket No. 74 at 5. Plaintiff states that he wants to be able

                                   4   to more effectively litigate in his several civil cases in the state and federal courts but is hampered

                                   5   by the limited access to the legal research service provided at the jail, which apparently is primarily

                                   6   devoted to assisting persons representing themselves in active criminal cases in the Contra Costa

                                   7   County Superior Court. Id. at 4-5. To grant the requested relief, the court would have to interfere

                                   8   with the ordinary day-to-day operations of the county jail, which federal courts generally are

                                   9   discouraged from doing. See Turner v. Safley, 482 U.S. 78, 84-85 (1987) (judiciary should exercise

                                  10   restraint on matters of prison administration). And the jail officials are not defendants in this action.

                                  11   The request for a federal court to order jail officials to acknowledge plaintiff’s pro per status and

                                  12   provide him an attorney is DENIED. Docket No. 74. Plaintiff should follow the county jail’s
Northern District of California
 United States District Court




                                  13   procedures for obtaining access to the law library and legal research materials. If plaintiff wants to

                                  14   pursue a claim that he has been denied access to the courts due to an inadequate law library or other

                                  15   legal resources at the county jail, he may file a new action to do so.

                                  16          IT IS SO ORDERED.

                                  17   Dated: April 9, 2019

                                  18                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  19                                                     United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
